      Case 6:21-cm-60016-EFM Document 1 Filed 05/07/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS

IN RE APPLICATION OF THE UNITED                  )
STATES OF AMERICA FOR A ORDER                    )
AUTHORIZING THE USE OF PE                        )
REGISTER AND TRAP-AND-TRACE                      )
DEVICES, AND THE DISCLOSURE OF                   )      Misc.   o. 21-CM-60016-EFM
TRANSACTIONAL          RECORDS       AND         )
JNFORMA TION        FOR      FACEBOOK            )      FILED UNDER SEAL
ACCOUNT           IDE TIFIED            AS       )
https://www.facebook.com/profile.php?i d=l       )
00016779409145 (Treylis Presley)                 )


                                         APPLICATION

       The United States of America, moving by and through David Lind, Assistant United States

Attorney for the District of Kansas, and pursuant to Title 18, United States Code, Section 3123,

and Title 18, United States Code, Sections 2703(c)(l)(B), (c)(2), and (d), hereby applies for an

Order (1) authorizing the installation and use of pen register and trap-and-trace devices, and (2)

requesting the production and disclosure of certain transactional records and infonnation from

internet service providers and/or remote computing services associated with an account and user

of a social networking site, "Facebook," whose service provider is Facebook, Inc., located in

Menlo Park, California (hereinafter referred to as the " service provider"), which is further

identified as follows:

               ACCOUNT: https://www.facebook.com/profile.php?id= 1000 l 6779409145
               PROFILE NAME: Treylis Presley

               (hereinafter referred to as "the target account").

        1.     The Government's application seeks an Order:

               A.        Pursuant to Title 18, United States Code, Section 3123, authorizing the

       installation and use of pen register and trap-and-trace devices, without geographic
Case 6:21-cm-60016-EFM Document 1 Filed 05/07/21 Page 2 of 10




 limitation to: (1) identify the source address of electronic communications directed to, and

 the destination address of electronic communications originating from the target account,

 along with the date and time of such communications, but not the contents of such

 communications; and, (2) collect all non--content dialing, routing, addressing, and signaling

 information originating from or destined to the target account including:             Internet

 Protocol address, (to and from) port number assignments, Internet Protocol history,

 electronic mail header information, Internet Protocol packet header information, and the

 date, time, and file size (length) of these items for a period of 60 days from the date of the

 requested Order.

        B.      Pursuant to Title 18, United States Code, Sections 2703(c)(1 )(B), (c)(2),

 and (d), directing Facebook, Inc. to provide the agents/officers of the United States

 Marshals Service (hereinafter referred to as "the investigative agency") certain

 transactional records and information, but not the contents of any communication, for thirty

 (30) days prior through the date of the requested Order, the transactional records and

 information including:

        (i)     All basic subscriber information for the target account, sometimes referred

                to as Neoselect information.

        (ii)    All transactional data for the target account, including date profile created;

                first and last name provided by user; user ID; e-mail address provided by

                user; zip code, city, and country provided by user; account creation date and

                time; IP address at time of sign-up; logs showing IP address assigned to the

                user and the time stamp at the time the user accessed his/her profile; user's

                date of birth, gender, hometown, and occupation.



                                           2
     Case 6:21-cm-60016-EFM Document 1 Filed 05/07/21 Page 3 of 10




       2.      In making this application, the Government does not seek the contents of any

communication.

       In support of this application, the undersigned Assistant United States Attorney states the

following:

       3.      The undersigned Assistant United States Attorney is an "attorney for the

Government" as defined in Rule l (b)(l)(B) of the Federal Rules of Criminal Procedure and,

therefore, pursuant to Title 18, United States Code, Sections 2703(c)(l)(B), (c)(2), and (d), and

Section 3122(a)(1 ), may apply for an Order authorizing the disclosure of telecommunication

records and information as requested herein.

       4.      The Government certifies that the information likely to be obtained through the

aforesaid pen register and trap-and-trace devices, is relevant to an ongoing investigation by

agents/officers of the investigative agency. Specifically, the investigation is to locate PRESLEY,

a person to be arrested under Fed. R. Crim. P. 4l (c)(4). On December 22, 2020, PRESLEY was

indicted for possession of a firearm by a felon , 18 USC 922 (g)( l ), along with two counts of

possession of a controlled substance, 21 USC 844 (a). PRESLEY' s location is currently unknown,

and PRESLEY is a fugitive. Based on the investigation to date, USMS investigators believe

PRESLEY is using the target account.

       5.      The Government further certifies that there are reasonable grounds to believe that

the telecommunication records and information sought are relevant to a legitimate law

enforcement inquiry as described in paragraph 4.

       6.      Regarding the application for a pen register and trap-and-trace devices, the

government provides the following information :




                                                3
Case 6:21-cm-60016-EFM Document 1 Filed 05/07/21 Page 4 of 10




       A.      A "pen register" is "a device or process which records or decodes dialing,

routing, addressing, or signaling information transmitted by an instrument or facility from

which a wire or electronic communication is transmitted." 18 U.S.C. § 3127(3). A "trap

and trace device" is "a device or process which captures the incoming electronic or other

impulses which identify the originating number or other dialing, routing, addressing, and

signaling information reasonably likely to identify the source of a wire or electronic

communication." 18 U.S.C. § 3127(4).

       B.      In the traditional telephone context, pen registers captured the destination

phone numbers of outgoing calls, while trap and trace devices captured the phone numbers

of incoming calls.     Similar principles apply to other kinds of wire and electronic

communications, as described below.

       C.      The Internet is a global network of computers and other devices. Every

device on the Internet is identified by a unique number called an Internet Protocol, or " IP"

address. This number is used to route information between devices. Two computers must

know each other's IP addresses to exchange even the smallest amount of information.

Accordingly, when one computer requests information from a second computer, the

requesting computer specifies its own IP address so that the responding computer knows

where to send its response. An IP address is analogous to a telephone number and can be

recorded by pen-trap devices, and it indicates the online identity of the communicating

device without revealing the communication's content.

       D.      A network is two or more computers or other devices connected to each

other that can exchange information with each other via some transmission method, such

as by wires, cables, or radio waves. The equipment that connects a computer or other



                                         4
      Case 6:21-cm-60016-EFM Document 1 Filed 05/07/21 Page 5 of 10




       device to the network is commonly referred to as a network adapter. Most network adapters

       have a Media Access Control ("MAC") address assigned by the manufacturer of the

       adapter that is designed to be a unique identifying number. An adapter' s unique MAC

       address allows for proper routing of communications on a local area network and may be

       used for other purposes, such as authentication of customers by some network service

       providers. Unlike a device's IP address that often changes each time a device connects to

       the Internet, a MAC address is fixed at the time of manufacture of the adapter. Because

       the address does not change and is intended to be unique, a MAC address can allow law

       enforcement to identify whether communications sent or received at different times are

       associated with the same adapter.

               E.     On the Internet, data transferred between devices is not sent as a continuous

       stream, but rather it is split into discrete packets. Generally, a single communication is

       sent as a series of packets. When the packets reach their destination, the receiving device

       reassembles them into the complete communication. Each packet has two parts: a header

       with routing and control information, and a payload, which generally contains user data.

       The header contains non-content information such as the packet's source and destination

       IP addresses and the packet's size.

               F.     In addition, different Internet applications are associated with different

       "port numbers," or numeric identifiers. The port number is transmitted along with any

       communication using that application . For example, port 80 typically is associated with

       communications involving the World Wide Web.

       7.      For its reasonable grounds in support of its application for the disclosure of

transactional records, the Government states as follows:



                                                5
       Case 6:21-cm-60016-EFM Document 1 Filed 05/07/21 Page 6 of 10




              A.      The investigation is to locate PRESLEY, a person to be arrested under Fed.

       R. Crim. P. 41(c)(4). 11. On December 22, 2020, PRESLEY was indicted for possession

       of a firearm by a felon , Title 18 USC 922 (g)(l), along with two counts of possession of a

       controlled substance, title 2 I USC 844 (a). PRESLEY' s location is currently unknown .

       Based on the investigation to date, USMS investigators believe PRESLEY is using the

       target account.

              B.      During the investigation, USMS became aware that PRESLEY was

       utilizing Facebook to communicate. Specifically, USMS was able to identify a Facebook

       account page, https://www.facebook.com/trebal.dashootah.l , with the profile name

       "Trebal Presley." This account contains pictures of PRESLEY. Under the 'about' section

       of the identified page the listed date of birth matches PRESLEY' s identified date of birth.

       Additionally, PRESLEY has been known to identify himself under the first name of

       "Trebal". It was last used to publicly post on May 2, 2021.

              C.      The USMS believes that the requested transactional records and

       information from Facebook will assist the USMS in PRESLEY's apprehension. Facebook,

       Inc. can provide investigators with internet protocol (IP) addresses used to access and log

       into the account. The IP addresses will enable investigators to ascertain the internet service

       providers issuing the IP addresses; from there, the internet service providers and

       investigators can ascertain the physical locations of where the IP addresses were being

       accessed and utilized. Through this method , investigators will attempt to locate PRESLEY.

       8.     The Government further requests that the Order direct the aforementioned " service

provider" to initiate the pen register and trap-and-trace devices, and provide the requested

information, without the knowledge of or notification to the subscriber.



                                                 6
        Case 6:21-cm-60016-EFM Document 1 Filed 05/07/21 Page 7 of 10




       9.      The Government further requests that the Order direct the furnishing of

information, facilities, and technical assistance, as necessary, to unobtrusively accomplish the

installation and use of the pen register and trap-and-trace devices, including enhanced caller

identification, by the aforementioned "service provider" and with a minimum of disruption of

normal service.

        10.    The Government further requests that the Order direct that the results of the pen

register and trap-and-trace devices be provided to the agents/officers of the investigative agency

at reasonable intervals for the duration of the Order.

        11.    The Government further requests that the Order direct that the requested

transactional records and information be provided to the agents/officers of the investigative agency

at reasonable intervals for the duration of the Order.

       12.     The Government also requests that the Court issue an Order, pursuant to Title 18,

United States Code, Sections 2703(c)(l)(B), (c)(2), and (d), directing the aforementioned "service

provider" to provide forthwith the requested transactional records and information to the

agents/officers of the investigative agency.

       13.     The Government anticipates that, pursuant to the proposed Order, the

investigative agencies will receive Internet Protocol addresses captured on the pen register

and trap and trace device installed through the service provider as well as historical Internet

Protocol address logs and data. The government further requests that, pursuant to Title 18,

United States Code, Sections 2703( c)(1 )(B), (c )(2), and ( d), that the internet service

provider or remote computing services affiliated with those Internet Protocol addresses

provide all information concerning the account assigned to the specific Internet Protocol

address at the specific date and time, to include:

                                                  7
        Case 6:21-cm-60016-EFM Document 1 Filed 05/07/21 Page 8 of 10




               (i)     subscriber number or identity information; name; address; alternate

                       accounts subscribed to or used by the same subscriber;

               (ii)    connection records, or records of session times and durations;

               (iii)   length of service (including start date) and types of service utilized;

               (iv)    Internet protocol (IP) assigned at creation and, all temporarily

                       assigned IP addresses or numbers affiliated with the target account;

                       and source and termination ports/points; and

               (v)     the name and source of payment for such service (including any credit

                       card or bank account number).

        14.    The Government further requests that the Order direct the investigative agency to

provide the aforementioned "service provider" just compensation for reasonable expenses incurred

in providing such information, facilities and technical assistance.

        15 .    Pursuant to Title 18, United States Code, Section 2703(c)(3), the Government

entity or agency receiving these records or information as a result of this Application and

accompanying Order will not provide notice to the subscriber or customer of the target account.

        16.    The Government further requests that this Application and Order be sealed by the

Court until such time as the Court directs otherwise, since disclosure at this time would seriously

jeopardize the investigation.

        17.    The Government further request that the Court order that the USMS have access to

the information collected by the pen-trap devices as soon as practicable, twenty-four hours per

day, or at such times as may be acceptable to them , for the duration of the Order.

        18.    This Court has authority under Title 18, United States Code Section 2705(b) to

issue "an order commanding a provider of electronic communications service or remote computing

                                                  8
         Case 6:21-cm-60016-EFM Document 1 Filed 05/07/21 Page 9 of 10




service to whom a warrant, subpoena, or court order is directed, for such period as the court deems

appropriate, not to notify any other person of the existence of the warrant, subpoena, or court

order." Id. In this case, such a command is appropriate because the requested Order is related to

an ongoing criminal investigation that is neither public nor known to the subjects of the

investigation.

         Some of the evidence in this investigation is stored electronically.      Tf alerted to the

investigation, the subjects could destroy that evidence, including information saved in other

electronic storage media. Accordingly, there is reason to believe that notification of the existence

of this Application and any Court order issued will seriously jeopardize the investigation, including

giving the subjects an opportunity to: flee , destroy and/or tamper with evidence; change patterns

of behavior, or notify confederates. See 18 U.S .C. § 2705(b)(2),(3),(5).

         Based on the foregoing , the United States requests that the Court include in its Order,

pursuant to 18 U .S.C. § 2705(b ), a command that the aforementioned "service provider" and any

other applicable service providers, not notify any person of the existence of the Order for a period

of one year. The government will (a) notify the court when either an indictment or information in

this underlying investigation has been returned and unsealed, or the government finalizes or closes

the underlying criminal investigation , and, when appropriate, (b) move for a court order that allows

the provider of electronic communications service to notify others of the existence of the court

order.




                                                  9
     Case 6:21-cm-60016-EFM Document 1 Filed 05/07/21 Page 10 of 10




       WHEREFORE, the Government respectfully requests that the Court grant an Order

(1) pursuant to Title 18, United States Code, Section 3123, authorizing the installation and use of

pen register and trap-and-trace devices, on the aforesaid target account under the aforesaid

conditions, for the above-specified period of time; (2) pursuant to Title 18, Un ited States Code,

Sections 2703( c)(1 )(B), (c )(2), and (d), directing Face book, lnc. and other Internet Service

providers and remote computing services to furnish the requested information; and (3) pursuant to

Title 18, United States Code, Section 2705(b), commanding Facebook, Inc. and other Internet

Service providers and remote computing services not to disclose the existence or content of this

Application and any Order issued. The United States further requests that the Court order that this

application and any resulted order be sealed.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief.

       EXECUTED O        May 7, 2021.
